Citation Nr: 1432495	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-27 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to December 3, 2009, for degenerative disc disease of the lumbar spine at L1, L2, L3, L4, L5 with left lower extremity radiculopathy.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine at L1, L2, L3, L4, L5 with left lower extremity radiculopathy from December 3, 2009.

3.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to February 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In the May 2008 rating decision, the RO granted service connection for lumbosacral strain with left lower extremity radiculopathy and assigned an initial rating of 10 percent effective February 6, 2007.  

In a rating decision issued in January 2010, the RO recharacterized the back disability, as shown on the title page, and increased the rating to 20 percent effective December 3, 2009.  Because less than the maximum schedular rating was assigned, and because the higher rating was not made effective from the date service connection was awarded, the issue remained on appeal to the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also AB v. Brown, 6 Vet. App. 35 (1993)

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2011.

In January 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues have been recharacterized to comport with the evidence of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Prior to December 3, 2009, degenerative disc disease of the lumbar spine was manifested by pain; forward flexion limited to 120 degrees and a combined range of motion greater than 120 degrees, including on repetition; and without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; and without ankylosis or incapacitating episodes.  

2.  From December 3, 2009, to April 4, 2012, degenerative disc disease of the lumbar spine was manifested by pain; forward flexion limited to 40 degrees, including on repetition; and without ankylosis or incapacitating episodes.

3.  From April 4, 2012, degenerative disc disease of the lumbar spine has been manifested by pain; forward flexion limited to 30 degrees; incapacitating episodes lasting no more than one week; and without ankylosis.  

4.  Since the award of service connection, degenerative disc disease of the lumbar spine has manifested with radiculopathy of the bilateral lower extremities with subjective symptoms of radiating pain and numbness and no more than mild objective sensory deficits due to sciatic nerve involvement.  



CONCLUSIONS OF LAW

1.  Prior to December 3, 2009, the criteria for an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2013).

2.  From December 3, 2009, to April 3, 2012, the criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DCs 5237, 5243 (2013).

3.  From April 4, 2012, the criteria for a 40 percent rating, and no more, for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DCs 5237, 5243 (2013).

4.  The criteria for an initial separate rating of 10 percent, and no more, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8520 (2013).

5.  The criteria for an initial separate rating of 10 percent, and no more, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The Veteran's service treatment records and VA treatment records have been obtained.  More recent VA treatment records were obtained pursuant to the Board's January 2012 remand, which substantially complied with the remand instructions.  The Veteran did not identify any private treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.

VA examinations were conducted in October 2007, December 2009, and in April 2012, the most recent of which was afforded pursuant to the Board's January 2012 remand.  The VA examination reports are adequate for the purposes of deciding the claim because the examiners conducted clinical evaluations, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  There is no indication or suggestion this disability has worsened to an even greater extent since that most recent VA examination as to require another examination.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, VA's duty to assist has been met.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Legal Criteria

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, lumbosacral strain and other disabilities pertaining to the spine will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides for a 100 percent evaluation for unfavorable ankylosis of the entire spine; a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

Additionally, Note (1) provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

As service connection is in effect for degenerative disc disease, the disability may also be evaluated under DC 5243 for evaluating intervertebral disc syndrome (IVDS).  In addition to the General Rating Formula, the Formula for Rating IVDS Based on Incapacitating Episodes provides for a 10 percent rating with evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).


Analysis

Lumbar Spine

In October 2007, the Veteran underwent a VA compensation examination.  He complained of back pain affected by walking one block, going up and down stairs, and driving more than 20 minutes.  His pain radiated in his left heel which caused him to limp intermittently.  He denied incontinence.  Examination of the lumbar spine showed no scoliosis.  Objectively, painful motion was present as well as muscle spasm.  There was moderate point tenderness of the left lumbosacral joint.  Range of motion testing during the examination revealed forward flexion to 120 degrees, extension to 25 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  There was no additional limitation with repetitive use and no additional limitation of function on flare-up.  There were no periods of incapacitation over the last 12 months.  The examiner indicated that the back symptoms affected the Veteran's ability to exercise.  His occupational functioning was also affected in that performing his job of bagging groceries aggravated his back symptoms.  He also had lost two jobs due to his back difficulties.  The examiner provided a pertinent diagnosis of chronic lumbosacral strain with back pain and left leg radiation with moderate disability progression.

VA treatment records from May 2008 to July 2009 show a complaint of chronic back pain that affected the Veteran's mobility and work production.  On evaluation in June 2008, he was noted to have normal muscle strength in all extremities.  A June 2009 treatment note shows a complaint of muscle spasm.  

The evidence of record prior to December 3, 2009, does not support a rating in excess of 10 percent based on limitation of motion of the thoracolumbar spine.  The October 2007 VA examination report shows flexion of the thoracolumbar spine was not limited to 60 degrees or less.  Additionally, the combined range of motion of the thoracolumbar spine was not to 120 degrees or less.  This was so even with consideration of the effects of painful motion and other factors, as the examiner indicated that other factors did not result in additional functional loss or limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); see also DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The VA treatment records do not contain any specific range of motion findings that would support the assignment of a higher rating.  The Veteran's painful motion is contemplated by the 10 percent rating for this time period.  

While the October 2007 VA examination report and the VA treatment records showed lumbar muscle spasm was noted, there is no indication that the muscle spasm was severe enough to result in an abnormal gait or abnormal spinal contour as required for a 20 percent rating.  Guarding was not noted.  It is likely that such symptoms would have been noted if they existed in a comprehensive VA compensation examination of the lumbar spine.  Considering the claim under the criteria for an increased rating under the Formula for Rating IVDS Based on Incapacitating Episodes, DC 5243, does not result in a higher evaluation as the evidence of record does not demonstrate that the Veteran had any periods of incapacitating episodes due to his lumbosacral spine disability.

At a December 2009 VA examination (conducted on December 3, 2009), the Veteran complained of daily back pain that was exacerbated with prolonged sitting or lying down.  The pain reportedly radiated into his left leg to the back of the ankle.  He denied use of assistive devices.  He was able to perform normal activities of daily living at home.  There were no periods of incapacitation over the last 12 months and no flare-ups.  He was continent.  The examiner noted the Veteran did have fatigue and lack of endurance because of his persistent low back pain.  An MRI in October 2009 revealed disc desiccation of L1-2, L2-3, L3-4, and L4-5 without stenosis or protrusions.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 40 degrees with pain, extension to 20 degrees with pain, lateral flexion to 30 degrees bilaterally with pain, and lateral rotation to 30 degrees bilaterally with pain.  There was no additional limitation or increase in pain level with repetitive motion.  Examination also revealed the Veteran had a normal gait.  There was no tenderness or spasm upon palpation of the musculature.  

At the hearing held in August 2011, the Veteran testified that his back disability manifested with constant aching pain and burning in his lower back that radiated down his entire left leg.  There was numbness in his foot.  He also noted that over the past one and a half years, he had experienced radiating pain and numbness in his right lower extremity and a burning sensation along his right side especially where his hip meets the spine.  

VA treatment records from May 2010 to August 2012 show complaints of back pain that affected the Veteran's mobility, physical activity, and work.  On evaluation in July 2010, the Veteran's gait, station, and coordination were all normal.  He was able to walk on his heels and toes.  There was full range of motion in the low back, but with pain.  Spine alignment was normal.  

The evidence of record does not support a rating in excess of 20 percent from December 3, 2009, to April 4, 2012; based on limitation of motion of the thoracolumbar spine or incapacitating episodes.  The December 2009 VA examination report shows flexion of the thoracolumbar spine was not limited to 30 degrees or less, even with consideration of the effects of painful motion and other factors, as the examiner indicated that other factors did not result in additional functional loss or limitation of motion.  The VA treatment records do not contain any specific range of motion findings that would support the assignment of a higher rating.  Considering the claim under the criteria for an increased rating under the Formula for Rating IVDS Based on Incapacitating Episodes, DC 5243, does not result in a higher evaluation as the evidence of record does not demonstrate that the Veteran had any incapacitating episodes due to his lumbosacral spine disability during this rating period.

As detailed above, the Board finds that the evidence does not reflect that the 20 percent rating is warranted prior to December 3, 2009-the date of the VA examination.  It is this evidence that first shows an increase in severity of the Veteran's service-connected lumbar spine disability.  Prior to that date, it is not factually ascertainable that an increase in severity had occurred.

At an April 2012 VA examination (conducted on April 4, 2012), the Veteran reported his back pain had worsened since the 2009 examination.  He reported the pain radiated into both legs.  He denied bowel and bladder problems.  He stated that he had lost his job due to his back problems.  He reported that he was unable to walk long distances, climb stairs or ladders, or bend forward.  He stated the pain was at a level of 10/10 on a daily basis.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 70 degrees with pain from 30 degrees, extension to 10 degrees with pain from 5 degrees, lateral flexion to 20 degrees bilaterally with pain from 20 degrees, and lateral rotation to 20 degrees bilaterally with pain from 20 degrees.  Following repetitive motion, forward flexion was further limited to 55 degrees and extension was to 5 degrees due to pain on movement and less movement than normal.  Lateral flexion and lateral rotation were not additionally limited.  Guarding and/or muscle spasms were present but did not result in abnormal gait or spinal contour.  The Veteran did not use any assistive devices.  The examiner indicated that there were incapacitating episodes having a total duration of 1 week, but less than 2 weeks, during the past 12 months.  The examiner further stated that the Veteran had been unemployed for one year because of his pain.  The examiner provided diagnoses of degenerative disc disease at L1-2, L2-3 and L4-5 and left lower extremity radiculopathy secondary to degenerative disc disease at L1-2, L2-3 and L4-5.

The evidence of record supports a rating in excess of 20 percent from April 4, 2012 when an increase in the service-connected degenerative disc disease of the lumbar spine became factually ascertainable.  Notably, the April 2012 VA examination report shows that the Veteran's flexion of the thoracolumbar spine was painful from 30 degrees.  With consideration of the effects of painful motion, and when reasonable doubt is resolved in the Veteran's favor, this evidence shows that forward flexion was limited to 30 degrees as of the date of the April 4, 2012, VA examination.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.400(o), 4.3, 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 205-206.  

An even higher 50 percent or 100 percent rating is not warranted as unfavorable ankylosis of the thoracolumbar spine or the entire spine has not been evident or approximated during this time period, or during any period since the award of service connection.  The April 2012 VA examination also does not support the assignment of a higher rating based on incapacitating episodes as the examiner noted the Veteran's incapacitating episodes had a total duration of only one week during the past 12 months.

A separate rating is also not warranted for objective neurologic abnormalities at any point since the award of service connection (such as bowel or bladder impairment), other than for radiculopathy of the bilateral lower extremities, which is addressed below.  

In sum, the Board finds that prior to December 3, 2009; a rating in excess of 10 percent is not warranted.  From December 3, 2009, to April 3, 2012, a rating in excess of 20 percent is not warranted.  Effective April 4, 2012, a 40 percent rating, but no higher, is warranted.  

Radiculopathy

Since the award of service connection, the RO has rated lower extremity radiculopathy as part and parcel of the Veteran's service-connected degenerative disc disease of the lumbar spine.

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.  38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

Neither the Rating Schedule nor the regulations provide definitions for words such as "mild," "moderate," or "severe."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

The October 2007 VA examination report shows tendon reflexes at the knees were 3/4 (i.e., hypoactive) on the right and 1/4 (i.e., absent) on the left; at the ankle, they were 2/4 (i.e, normal) on the right and 1/4 on the left.  Pulses in the feet and sensation to pinprick and vibratory sensation were normal.  Straight leg raise test was positive on both sides.  

A June 2009 treatment note shows that on objective evaluation, a straight leg raise test was negative; muscle power was 4/5 in the bilateral lower extremities; and there was no evidence of bowel or urinary symptoms.

At the December 2009 VA examination, the Veteran's tendon reflexes at the knees were 1+ and were absent at the ankle.  There was decreased pinprick in his upper outer left thigh.  He had weak, but equal, extensor hallux longus muscle strength.  Heel and toe walk was possible.  Straight leg raise test was positive on the left.  The examiner provided a diagnosis of degenerative disc disease at L1-2, L2-3 and L4-5.

VA treatment records from May 2010 to August 2012 show no muscle atrophy was present.  Pulses were "well-felt."  Muscle strength was normal.  The sensory examination revealed mild hypoesthesia on the left lower extremity; all else were normal.  There was no evidence of bowel or urinary symptoms.  On evaluation in April 2012, the Veteran complained of increased back pain with pain radiating to his left leg.  He also reported tingling and numbness but denied weakness, bowel or bladder incontinence.  Objectively, straight leg raise test was positive on the left, and muscle power was 5/5.  The assessment was lumbar radiculopathy.  

At the April 2012 VA examination, muscle strength tests were normal for bilateral hip flexion, knee extension, ankle plantarflexion, and ankle dorsiflexion.  Great toe extension was 4/5 bilaterally.  Muscle atrophy was not present.  Reflexes in the bilateral knees and ankles were normal.  The sensory examination showed there was normal sensation in the bilateral upper anterior thighs (L2) and the thighs and knees (L3/4).  Sensation was decreased, but not absent, in the lower leg/ankle (L4/L5/S1) and the bilateral feet and toes (L5).  Straight leg raise test was positive bilaterally.  The examiner stated that the Veteran has radicular pain that was due to radiculopathy.  

Additional symptoms due to the radiculopathy consisted of pain, paresthesias and/or dysesthesias, and numbness.  The intermittent (dull) pain, paresthesias and/or dysesthesias, and numbness were mild in severity with respect to each lower extremity.  The constant (and sometimes excruciating pain) was mild in the left lower extremity; this pain did not affect the right lower extremity.  The examiner provided the opinion that the involvement of the sciatic nerve roots was mild and affected the bilateral lower extremities.  The examiner stated that while there was clinical evidence of radiculopathy, he was unable to confirm this with an electrodiagnostic study because the Veteran failed to report to the scheduled electromyography/nerve conduction study (EMG/NCS).

In consideration of the Veteran's credible report of numbness and pain in his lower extremities and the clinical findings of record, the Board resolves doubt in his favor to find that, since the award of service connection, he has exhibited radiculopathy of the bilateral lower extremities reflective of mild incomplete paralysis of the sciatic nerve.  

The pertinent regulations provide that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  In addition, the April 2012 VA examiner expressly noted that the Veteran's symptoms were "mild" in nature.  That examination report is the most probative evidence for determining the severity of the Veteran's lower extremity radiculopathy although the medical evidence prior to the April 2012 examination also supports a finding of no more mild radiculopathy.  Therefore, the Board will allow separate ratings of 10 percent each, and no higher, for mild right leg radiculopathy and mild left leg radiculopathy under DC 8520 for the entire appeal period.

An even higher rating of 20 percent is not warranted as moderate incomplete paralysis is not shown.  The objective neurologic evaluations did not reveal any evidence of more serious impairment such as atrophy, significant muscle or motor weakness, or foot drop.  

In a May 2014 brief, the Veteran's representative requested that the electrodiagnostic study be rescheduled to determine the extent of the radiculopathy.  The Board finds that this is unnecessary.  Although the EMG was not performed in April 2012, the examiner provided a clear opinion as to the severity of the bilateral radiculopathy that is present and that opinion is sufficient to assign a separate, compensable rating for each lower extremity.

In sum, the Board finds that separate ratings of 10 percent each are warranted for mild right leg radiculopathy and mild left leg radiculopathy for the entire appeal period.  See Fenderson, 12 Vet. App. at 126.

In reaching these conclusions, the Board has considered and applied the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against even higher ratings during any stage, the doctrine is not further applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

The evidence shows that the Veteran's service-connected degenerative disc disease of the lumbar spine primarily results in pain and limitation of motion; the radiculopathy of the bilateral lower extremities primarily results in pain, numbness, and paresthesias/dysesthesias reflective of mild incomplete paralysis of the sciatic nerve.  The rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected degenerative disc disease of the lumbar spine disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  


ORDER

Prior to December 3, 2009, a rating in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.  

From December 3, 2009, to April 3, 2012, a rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.  

From April 4, 2012, a 40 percent rating, but no higher, for degenerative disc disease of the lumbar spine is granted, subject to the laws and regulations governing the payment of monetary benefits.

A separate initial 10 percent rating, but no more, for radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

A separate initial 10 percent rating, but no more, for radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Evidence associated with the Veteran's claims file during the pendency of this appeal raises the issue of entitlement to TDIU.  As such, a TDIU is properly before the Board as it is part and parcel with the initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  

The TDIU claim is remanded to the RO as it has not yet been addressed.  A remand will allow for the RO to provide proper notice regarding this issue, complete development including a VA medical opinion on the matter, and consider the merits of the claim in the first instance.

Accordingly, the case is REMANDED for the following actions:

1.  Provide notice and assistance to the Veteran with respect to the issue of entitlement to TDIU.  Also, provide VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.

2.  Thereafter, forward the Veteran's claim file to an appropriate medical professional to determine the effects of his service-connected disability on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file, and all electronic records must be made available to the reviewer.  

Based on a review of the evidence of record, the reviewer is to provide an opinion as to whether the Veteran's service-connected back disability, including radiculopathy, precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age. 

The report must include a complete rationale for all opinions expressed.

3.  Finally, adjudicate the issue of entitlement to a TDIU.  If the benefit sought is denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


